
	
		I
		111th CONGRESS
		1st Session
		H. R. 2859
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  for application of an enhanced Federal matching rate for children under the
		  Medicaid Program if certain conditions are met.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Medicaid for America’s
			 Children Act of 2009.
		2.Enhanced FMAP for
			 children under Medicaid
			(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d) is amended—
				(1)in
			 subsection (b), by inserting and subsection (y) after
			 section 1933(d),; and
				(2)by
			 adding at the end the following new subsection:
					
						(y)Conditions-based
				Enhanced FMAP for children
							(1)In
				generalSubject to paragraph
				(4), in the case of a State that meets the requirements of paragraph (2) with
				respect to a quarter and that implements at least 3 of the policies described
				in paragraph (3)(B) for the quarter under the State plan under this title, the
				Federal medical assistance percentage applicable with respect to expenditures
				made for medical assistance for children shall be increased by the percentage
				(specified in paragraph (3)(A)) of the number of percentage points by
				which—
								(A)the enhanced FMAP
				(as defined in section 2105(b)), exceeds
								(B)the Federal
				medical assistance percentage otherwise applicable.
								(2)Maintenance-of-effort
				requirementsThe requirements
				of this paragraph with respect to a State for a quarter are that the State must
				agree to the following two maintenance-of-effort requirements:
								(A)An amount equivalent to the aggregate State
				general revenue funds being applied as of July 1, 2008, under this title for
				purposes of obtaining Federal financial participation under this title for
				medical assistance furnished to children must remain invested in health care
				programs and services for children and available to supplement (and not
				supplant) program funding, with priority given to increasing reimbursement
				rates for providers and coverage expansion.
								(B)To maintain
				eligibility, methods, standards, procedures, and provider rates applicable to
				children under this title at levels not less than the levels in effect as of
				July 1, 2008.
								(3)Scaling of
				increase based on degree of implementation of policies
								(A)Percentage
				specifiedFor purposes of paragraph (1), in the case of a State
				that implements—
									(i)at
				least 6 of the policies described in subparagraph (B) for a calendar quarter,
				the percentage under this subparagraph is 100 percent;
									(ii)5
				of such policies, the percentage under this paragraph is 75 percent; or
									(iii)fewer than 4
				(but no less than 3) of such policies, the percentage under this paragraph is
				50 percent.
									(B)Policies
				describedThe policies described in this subparagraph are as
				follows (as more fully specified by the Secretary):
									(i)The State has implemented 12-month
				continuous coverage for children for medical assistance under this
				title.
									(ii)Children leaving
				foster care on their 18th birthday may maintain eligibility for medical
				assistance under this title up to the age of 23 if they are attending college
				full- or part-time.
									(iii)As a condition
				of eligibility for children under section 1902(l), the State does not apply an
				asset test or applies a simplified asset verification system.
									(iv)The State does
				not require a face-to-face interview as a condition of eligibility for children
				for medical assistance under this title.
									(v)The
				State permits renewals of eligibility for children for medical assistance under
				this title to be effected administratively or through an ex parte
				process.
									(vi)The State permits
				a joint application for medical assistance under this title and for child
				health assistance under title XXI with the same information verification
				process to obtain assistance under this title or title XXI.
									(vii)The State has
				implemented under this title and title XXI presumptive eligibility for children
				described in section 1920A.
									(viii)The State has
				implemented the Express Lane eligibility option under section
				1902(e)(13).
									(ix)The State provides for coordination of
				delivery of care for children for which medical assistance is available under
				this title through a medical home or similar model.
									(4)LimitationThis
				subsection shall not apply for any calendar quarter for a State for which the
				State may be eligible for an increase in FMAP under section 5001 of division B
				of the American Recovery and Reinvestment Act (Public Law 111–5).
							(5)Children
				definedIn this subsection, the term children means
				an individual who is under 21 years of
				age.
							.
				
